Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 11-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in the appeal brief filed 19 Jul 2021 are persuasive. Specifically, the prior art does not teach or suggest a single motor operable to rotate multiple types of wire preparation stations. The previously cited prior art of Braun (US 2006/0179908) and Bieganski (US 3614905) appears to be the closest prior art. While Braun teaches the use of multiple wire preparation stations (described in [0032] as processing units 17) in combination with a wire spinner (15), the spinner of Braun uses single motor (21) as shown in fig 14 without connection to the additional stations. While each gripper (20) of Braun may arguably be considered to comprise a spinner, these are identical to each other and there is no physical difference between the spinners to differentiate their function as required by claims 11 and 21. Additionally, there is no suggestion or teaching in the prior art which would render obvious connecting a jacket stripper to the same motor as the spinner as required by claims 1 and 21. Bieganski teaches multiple jacket strippers attached to the same motor (22). However, there is no teaching or suggestion in the prior art to further include a wire spinner rotated by the same motor as required by the claims. There is nothing in the prior art which would render such a combination of features obvious for a person having ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723